Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 07/08/2022. Currently, claims 1-6, 8-14 and 20-21 are pending in the application. Claims 7 and 15-19 have been cancelled.


    
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-6 , 8-13 and 20-21 are rejected under 35 U.S.C. 103 as being obvious over Morikazu et al (US 20180161921 A1) in view of TACHIBANA (US 20180161737 A1).

Regarding claim 1, Figures 1-8 of Morikazu disclose a method of forming a plurality of semiconductor die, the method comprising: 
forming a damage layer (23, [0120]) beneath a surface of a die street (22) in a semiconductor substrate (2); and
singulating (using a saw 6 in Figure 7) the semiconductor substrate along the die street into a plurality of semiconductor die. 

Morikazu does not teach removing one or more particulates in the die street after singulating through applying sonic energy to the plurality of semiconductor die and spraying the plurality of semiconductor die with a liquid while applying the sonic energy. 

However, TACHIBANA is a pertinent art which teaches a cleaning method and a cleaning device for peeling off or removing contaminants on substrates such as glass substrates or semiconductor wafers, wherein the contaminants include residual resist films and metals or metal compounds adhered or formed on the substrates ([0001]). Figures 1-9 of TACHIBANA teaches such method wherein spraying is done on a wafer with liquid while applying the sonic energy ([0041], [0065], [0070] and [0138]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Morikazu by using a step of removing one or more particulates in the die street after singulating through applying sonic energy to the plurality of semiconductor die and spraying the plurality of semiconductor die with a liquid while applying the sonic energy in order to efficiently clean the debris from singulation according to the teaching of TACHIBANA ([0041], [0065], [0070] and [0138]).

Regarding claim 9, Figures 1-8 of Morikazu disclose a method of forming a plurality of semiconductor die, the method comprising: 
irradiating a semiconductor substrate (2) with a laser beam at a focal point (P) below a die street to form a damage layer (23); and
sawing (using blade 6 in Figure 7) the semiconductor substrate along the die street (22) into a plurality of semiconductor die.

Morikazu does not explicitly teach removing one or more particulates in the die street after singulating through applying sonic energy to the plurality of semiconductor die and spraying the plurality of semiconductor die with a liquid while applying the sonic energy.

However, TACHIBANA is a pertinent art which teaches a cleaning method and a cleaning device for peeling off or removing contaminants on substrates such as glass substrates or semiconductor wafers, wherein the contaminants include residual resist films and metals or metal compounds adhered or formed on the substrates ([0001]). Figures 1-9 of TACHIBANA teaches such method wherein spraying is done on a wafer with liquid while applying the sonic energy ([0041], [0065], [0070] and [0138]).
 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Morikazu by using a step of removing one or more particulates in the die street after singulating through applying sonic energy to the plurality of semiconductor die and spraying the plurality of semiconductor die with a liquid while applying the sonic energy in order to efficiently clean the debris from singulation according to the teaching of TACHIBANA ([0041], [0065], [0070] and [0138]).

Regarding claims 2 and 11, Figures 1-8 of Morikazu disclose that the method of claim 1 (or claim 9), wherein the semiconductor substrate is silicon carbide ([0088]). 

Regarding claim 3, Figures 4-6 of Morikazu disclose that the method of claim 1, wherein forming a damage layer (23) further comprises irradiating the die street with a laser beam at a focal point within the semiconductor substrate at one or more spaced apart locations beneath the surface of the die street (22) to form the damage layer ([0116]). 

Regarding claims 4 and 13, Figures 4-6 of Morikazu disclose that the method of claim 1 (or claim 9), wherein forming a damage layer (23) further comprises: irradiating the die street with a laser beam at a focal point (P) at a first depth within the semiconductor substrate at one or more spaced apart locations beneath the surface of the die street; and irradiating the die street with a laser beam at a focal point at a second depth within the semiconductor substrate (2) at one or more spaced apart locations beneath the surface of the die street ([0116]). 


Regarding claim 5, Figure 7 of Morikazu discloses that the method of claim 1, wherein singulating the semiconductor substrate comprises sawing the semiconductor substrate (2). 

Regarding claims 6 and 12, Morikazu discloses that the method of claim 1 (or claim 9), further comprising ablating a portion of a material of the die street using a laser ([0041]). 

Regarding claims 8 and 10, Morikazu in view of TACHIBANA teaches that the  method of claim 1 (or claim 9), wherein applying sonic energy further comprises applying sonic energy between 20 kHz to 3 GHz ([0138] of TACHIBANA). 

Regarding claims 20 and 21, Morikazu in view of TACHIBANA teaches that the that the method of claim 1 (or claim 9), wherein the sonic energy is applied directly to a spindle coupled with a chuck, wherein the semiconductor substrate is upon the chuck (please see Figures 1-9 of TACHIBANA wherein the spindle is the rod of 8 coupled to the chuck).

Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Morikazu et al (US 20180161921 A1) in view of TACHIBANA (US 20180161737 A1) as applied to claim 9 above, and further in view of Okamura et al (US 20120156816 A1).

Regarding claim 14, Morikazu in view of UZOH do not teach that the method of claim 9, further comprising applying sonic energy to a saw blade while cutting the semiconductor substrate. 

However, Okamura is a pertinent art which teaches a wafer dividing method, wherein Okamura teaches that the cutting apparatus 101 may be configured so that ultrasonic vibrations are transmitted to the cutting edge of each cutting blade 111 in cutting the sapphire wafer W, thereby reducing a cutting load to the sapphire wafer W. In the above-mentioned manner, the sapphire wafer W is divided along the modified layers 402 as a division start point to obtain the individual light emitting devices 411 ([0042]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a step of applying sonic energy to the saw blade while cutting the semiconductor substrate in the method of Morikazu in view of TACHIBANA according to the teaching of Okamura in order to have an efficient cutting process without damaging the wafer ([0042] of Okamura).


Response to Arguments

Applicant's arguments filed on 07/08/2022 have been fully considered but they are not persuasive. 

Applicant’s main argument regarding rejection of claims 1 and 9 over Morikazu et al (US 20180161921 A1) in view of TACHIBANA (US 20180161737 A1)  includes: Neither Morikazu or Tachibana discloses a method of "removing one or more particulates in the die street after singulating,". Further, Morikazu, as modified by Tachibana, also cannot be said to teach "removing one or more particulates in the die street after singulating because neither reference teaches cleaning a die street, much less removing particulates in a die street after singulating. If a person of ordinary skill in the art were to modify Morikazu in view of Tachibana, they would clean the wafer of Morikazu, as is taught by Tachibana, prior to the singulation of the wafer. 

In response, the Examiner respectfully disagrees and points out that it is known in pertinent prior arts (please see [0012]-[0013] of Obata, US 20150162222 A1) that when a modified regions are formed along a singulation line of wafer using laser and the wafer is singulated afterward to form individual chips or dies, thereby forms debris from the process of singulation since singulation removes the modified regions in the wafer. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to look for a cleaning process which is not explicitly taught by Morikazu. There are many process in pertinent prior arts to clean dust or debris from a work piece and one of them is TACHIBANA which is a pertinent prior art which teaches a simple cleaning method and a cleaning device for peeling off or removing contaminants efficiently on substrates such as glass substrates or semiconductor wafers (work piece), wherein the contaminants include residual resist films and metals or metal compounds adhered or formed on the substrates ([0001]). Figures 1-9 of TACHIBANA teach such method wherein spraying is done on a wafer with liquid while applying the sonic energy (Abstract, [0041], [0065], [0070] and [0138]). 
Further, the Examiner respectfully points out that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). In this case, even though  TACHIBANA does not teach the method of removing one or more particulates in the die street after singulating through applying sonic energy to the plurality of semiconductor die but the cleaning is applicable to the method of Morikazu wherein a wafer is singulated and dust or debris are expected to be formed as it is very well known in pertinent art such as Obata. Further,  TACHIBANA teaches a simple and efficient method of cleaning residual resist films and metals or metal compounds adhered or formed on the substrates (or work piece) in general (Abstract and [0001] of TACHIBANA).
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Morikazu by using a step of removing one or more particulates in the die street after singulating through applying sonic energy to the plurality of semiconductor die and spraying the plurality of semiconductor die with a liquid while applying the sonic energy in order to efficiently clean the debris from singulation according to the teaching of TACHIBANA ([0041], [0065], [0070] and [0138]).

Applicant’s argument regarding rejection of claim 12 over Morikazu et al (US 20180161921 A1) in view of TACHIBANA (US 20180161737 A1)  includes: Examiner argues that "Morikazu discloses that the method of claim 1 (or claim 9), further comprising ablating a portion of a material of the die street using a laser ([0041])." This argument is made in error. Referring to claim 9, the method requires "sawing the semiconductor substrate." Referring to claim 12, the method further includes "ablating a portion of a material of the die street using a laser." Accordingly, claim 12 requires both sawing and laser ablation. Morikazu, alone or in combination with Tachibana, fails to teach or suggest both sawing and laser ablation.

In response, the Examiner respectfully disagrees and points out that claim 12 recites that the method of claim 1 (or claim 9), further comprising ablating a portion of a material of the die street using a laser wherein the claim is not specific when this ablating is done. In this case, Morikazu teaches a step of ablating for removal of substrate material mechanically along the at least one division line where the modified regions are arranged entirely within the bulk of the substrate ([0041]). Thus, Morikazu anticipates the limitation of claim 12 on a broadest reasonable interpretation.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813